DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 10-19 and 23-24 in the reply filed on 06/12/2020 is acknowledged.  Withdrawal of Claims 1-9 and 20-22, in the reply filed by the Applicant on 06/12/2020 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 06/10/2019, 07/21/2020, 09/14/2020, and 11/05/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 10-12, and 18, the term “about” renders the claims indefinite.  It is unclear, for example, what range of allowable values constitute “about 200 degrees C” or “about 30 torr”, and what does not.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claims indefinite.
	For purposes of Office examination, the Examiner is interpreting this term to mean within a range of 20% of the value.

	In regards to Claim 24, the phrase “substantially devoid of oxygen” renders the claim indefinite.  It is unclear as to what allowable concentrations constitute “regions substantially devoid of oxygen” and what does not; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner unable to apply prior art to the aforementioned limitations.

	In regards to Claim 14, the parenthetical “((CH3)2 Au(OAc))” renders the claim indefinite.  It is unclear as to whether or not the parenthetical means that an optional or preferred embodiment or not; therefore, the metes and bounds of the claim are not clearly defined, and the parenthetical renders the claim indefinite.


In addition to the rejections set forth above, Claims 11-19 and 23-24 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 15-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2011/0260047 (Lee).
In regards to Claims 10-12, 15-17, 19, and 23, Lee teaches methods for implanting silaborane molecules to a workpiece, including vaporizing and ionizing silaborane molecules to create a plasma (Abstract),  wherein the silaborane molecule comprises an icosahedral silaborane molecule having the formula BnHnSi12-nR12-n, where R is an atom or compound bound to the silicon atoms (Claim 5), wherein the workpiece can be a semiconductor workpiece (¶62) – corresponding to a product wherein a film is formed on a substrate from gases comprising elements of boron, hydrogen, silicon, and optionally oxygen, wherein boron is present in the film at a higher atomic concentration than the other elements (instant Claim 10), wherein the substrate 
In regards to the limitations that the substrate is heated from about 200-350 degrees C in a vacuum chamber (instant Claim 10), wherein the pressure is between 1-30 torr (instant Claim 11), wherein said temperature is kept below 300 degrees C (instant Claim 12), wherein the product is made using a MOCVD chamber (instant Claim 15), wherein the product is made using a rapid-thermal chemical deposition chamber (instant Claim 16), wherein the gases selected from nitrous oxide, diborane, monosilane, and hydrogen gas (instant Claim 17), Examiner notes that these limitations constitute product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Given that the product of Lee is structurally and compositionally equivalent to that as claimed in the instant Claims, it meets the limitations of the claims.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2011/0260047 (Lee) as applied to Claims 10-12, 15-19, and 23 above, and further in view of WIPO Patent Application Publication No. WO 2014/021522 (Choi).

In the same field of p-type semiconductor films, Choi teaches a semiconductor device containing p-type graphene (Abstract), wherein AuCl3 is used for p-type films, wherein the doping time and concentration can be adjusted, wherein gold particles reduce the sheet type resistance of the p-type film (¶61).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the gold particles of Choi within the film of Lee.  One skilled in the art would have been motivated by the desire and expectation of reducing sheet resistance of the p-type silaborane film of Lee, as taught by Choi, in order to improve performance and conductivity.  Furthermore, Examiner notes that the limitations toward the gas containing gold and introduced via a mixture of hydrogen and dimethyl gold (III) acetate constitute product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113. 

Claims 10-12, 15-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over online publication “Characterization of amorphous semiconducting silicon-boron alloys prepared by plasma decomposition”, Tsai et al., Physical Review B Volume 19, No. 4, pp. 2041-2055, 15 February 1979 (Tsai).
4 and B2H6 were used (Page 2042), wherein traces of O can be seen near the top surface of the films (Page 2043, ¶2)
, wherein substrate temperature is around 270 degrees C (Page 2042, ¶1), and wherein the relative efficiencies of depositing boron and silicon from the plasma determine the film composition (Page 2042, ¶3), wherein it can also be seen that the boron fraction in the film is plotted in Figure 4 (Page 2044), showing xf > 0.8 – corresponding to a product wherein a film is formed on a substrate from gases comprising elements of boron, hydrogen, silicon, and optionally oxygen, wherein boron is present in the film at a higher atomic concentration than the other elements (instant Claim 10), wherein the substrate comprises monocrystalline silicon (instant Claim 19), wherein the product consists essentially of boron, silicon, oxygen, and hydrogen (instant Claim 23), wherein the said film has a relative boron atomic concentration of about 80% (instant Claim 18), wherein the substrate is heated from about 200-350 degrees C in a vacuum chamber (instant Claim 10), said temperature is kept below 300 degrees C (instant Claim 12).
In regards to the limitations that the pressure is between 1-30 torr (instant Claim 11), wherein the product is made using a MOCVD chamber (instant Claim 15), wherein the product is made using a rapid-thermal chemical deposition chamber (instant Claim 16), wherein the gases selected from nitrous oxide, diborane, monosilane, and hydrogen gas (instant Claim 17), Examiner notes that these limitations constitute product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its 
Given that the product of Tsai is structurally and compositionally equivalent to that as claimed in the instant Claims, it meets the limitations of the claims.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over online publication “Characterization of amorphous semiconducting silicon-boron alloys prepared by plasma decomposition”, Tsai et al., Physical Review B Volume 19, No. 4, pp. 2041-2055, 15 February 1979 (Tsai) as applied to Claims 10-12, 15-18, and 23 above, and further in view of WIPO Patent Application Publication No. WO 2014/021522 (Choi).
In regards to Claims 13-14, Tsai teaches the product of Claim 10, but does not explicitly teach that the process comprises the additional use of a gas comprising gold, wherein the gold is introduced via a mixture of hydrogen and dimethyl gold (III) acetate (instant Claims 13-14).
In the same field of p-type semiconductor films, Choi teaches a semiconductor device containing p-type graphene (Abstract), wherein AuCl3 is used for p-type films, wherein the doping time and concentration can be adjusted, wherein gold particles reduce the sheet type resistance of the p-type film (¶61).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the gold particles of Choi within the film of Tsai.  One skilled in the art would have been motivated by the desire and expectation of reducing sheet resistance of the p-type silaborane film of Tsai, as taught by Choi, in order to improve performance and conductivity.  Furthermore, Examiner notes that the limitations toward the gas containing gold .

Claims 10-12, 15-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 3,607,367 (Withers).
In regards to Claims 10-12, 15-18, and 23, Withers teaches boron silicide monofilaments, which have a coating of about 40-70 wt. % boron and 60-30 wt. % silicon on a substrate wire (Abstract), wherein gases of boron trichloride, silane, and hydrogen in the vapor phase are utilized to coat a substrate wire (Abstract) – corresponding to a film being formed from chamber gases comprising elements of boron, hydrogen, silicon, and optionally oxygen, wherein boron is present in the film at a higher atomic concentration than the other elements (instant Claim 10), wherein the product consists essentially of boron, silicon, oxygen, and hydrogen (instant Claim 23), wherein the said film has a relative boron atomic concentration of about 80% (instant Claim 18).  In regards to the limitations that the substrate is heated from about 200-350 degrees C in a vacuum chamber (instant Claim 10), wherein the pressure is between 1-30 torr (instant Claim 11), wherein said temperature is kept below 300 degrees C (instant Claim 12), wherein the product is made using a MOCVD chamber (instant Claim 15), wherein the product is made using a rapid-thermal chemical deposition chamber (instant Claim 16), wherein the gases selected from nitrous oxide, diborane, monosilane, and hydrogen gas (instant Claim 17), Examiner notes that 
Given that the product of Withers is structurally and compositionally equivalent to that as claimed in the instant Claims, it meets the limitations of the claims.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 8,673,251 (Cook) teaches new methods for synthesis of ClusterBoron® (B18H22), wherein preferred methods of the invention include generation of the conjugate acid of B20H18 2− and degradation of the acid in solution to produce B18H22 in high yields and high purity (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784